DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 7-8 are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-8 directed to an invention non-elected without traverse in applicant’s response filed 28 May 2020.  Accordingly, claims 7-8 have been cancelled.

Allowable Subject Matter
Claims 1-6 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instantly claimed titanium composite material is that of Rolfe (US 2005/0112397 – previously cited).  Rolfe teaches where the porosity of the structure is between 5-90% (Paragraph 2) and there is no teaching or suggestion to modify the reference outside of the disclosed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 22 January 2021, with respect to claim rejections under 35 USC 103 in view of Rolfe, Titanium Grade Overview, Commercially Pure (CP) Titanium of Alpha Alloys, and Kaminaka have been fully considered and are persuasive.  The rejection of 1-6, 9-14, and 21-26 have been withdrawn.  As outlined above, primary reference Rolfe does not teach or suggest the amended porosity as claimed combined with the other limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784